IN THE UNITED STATES COURT OF APPEALS
                                           United States Court of Appeals
                    FOR THE FIFTH CIRCUIT           Fifth Circuit
                                                                              F I L E D
                                                                             September 26, 2007
                                    No. 06-60968
                                  Summary Calendar                         Charles R. Fulbruge III
                                                                                   Clerk


FRANKS CASING CREW & RENTAL TOOLS INC; LOUISIANA
WORKERS’ COMPENSATION CORP

                                                  Petitioners
v.

TROY M DUPRE; DIRECTOR, OFFICE OF WORKER’S COMPENSATION
PROGRAMS, US DEPARTMENT OF LABOR

                                                  Respondents



       Petition for Review From a Decision of the Benefits Review Board


Before DeMOSS, STEWART and PRADO, Circuit Judges.
PER CURIAM:*
       Before the court is a petition for review from a decision of the Benefits
Review Board (“BRB”) affirming an award of workers’ compensation. Because
there is substantial evidence to support the award, we AFFIRM.
                 I. FACTUAL AND PROCEDURAL HISTORY
       Petitioner Franks Casing Crew & Rental Tools, Inc. (“Franks”) employed
Respondent Troy M. Dupre (“Dupre”) as a tong operator on a BP rig in the Gulf


       *
        Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in 5TH
CIRCUIT RULE 47.5.4.
                                 No. 06-60968

of Mexico. Dupre’s job frequently required him to carry and move objects
weighing anywhere from twenty-five to sixty pounds. On September 15, 2003,
Dupre was pulling slips on the rig floor and felt his back tighten up. He
informed his supervisor, Russell Every (“Every”) about the pain, as well as two
other co-workers, Raymond Scott (“Scott”) and Clark Dupre (“Clark Dupre”).
Every, Scott, and Clark Dupre all recalled Dupre telling them about his back
pain but do not remember Dupre stating that it was the result of a workplace
accident. All four workers returned home the next day.
      On September 18, 2003, Dupre contacted Brooks Blakeman (“Blakeman”)
the manager of the eastern district for Franks. According to Blakeman, Dupre
asked to be taken off the job roster for several days because he had some
tightness in his back after helping his brothers. Dupre then sought treatment
from his family physician and several other doctors. Dr. Harris indicated that
Dupre’s disability was not caused by an “accident,” Dr. Robichaux’s notes contain
the phrase “heavy work,” and Dr. Haydel’s records reflect that Dupre told him
he was injured while doing some heavy pulling at work. Dr. Harris restricted
Dupre from doing heavy lifting, and Dr. Haydel recommended surgery.
      In October 2003, Dupre and Blakeman completed an accident report form.
Dupre testified that he made no prior effort to report his injury to Franks
because he had believed his report to Every was sufficient. The accident report
stated that Dupre had injured his back while off-duty when helping his brothers
move. Dupre denies that the report contained such a statement at the time he
signed it. Blakeman indicated that Dupre did tell him in October that his injury
occurred while he was on the job, but that Blakeman included the reference to
the off-duty injury to explain why Dupre had not completed the accident report
earlier.
      Dupre made a claim for disability benefits and medical expenses against
Franks and Petitioner the Louisiana Workers’ Compensation Corporation


                                       2
                                  No. 06-60968

(collectively, “Petitioners”) under the Longshore and Harbor Workers’
Compensation Act (“LHWCA”), 33 U.S.C. §§ 901-50 (2000).              The parties
submitted their dispute to an administrative law judge (“ALJ”). The ALJ heard
evidence and argument from both sides and issued a ruling in favor of Dupre,
requiring Franks to pay disability benefits and medical expenses. Franks
appealed to the Benefits Review Board (“BRB”) which upheld the ALJ’s decision.
The case is now before us. We have jurisdiction pursuant to 33 U.S.C. § 921(c)
and turn to the merits of our decision.
                        II. STANDARD OF REVIEW
      The BRB must accept the findings of the ALJ if such findings are rational
and supported by substantial evidence, considering the record as a whole. Gulf
Best Elec., Inc. v. Methe, 396 F.3d 601, 603 (5th Cir. 2004); see also 33 U.S.C.
§ 921(b)(3) (“The findings of fact in the decision under review by the Board shall
be conclusive if supported by substantial evidence in the record considered as a
whole.”). “Substantial evidence is evidence that provides a substantial basis of
fact from which the fact in issue can be reasonably inferred” or “such relevant
evidence as a reasonable mind might accept as adequate to support a
conclusion.” Avondale Indus., Inc. v. Dir., Office of Workers’ Comp. Programs,
977 F.2d 186, 189 (5th Cir. 1992) (internal quotation marks omitted). Our
review of the BRB decision is then limited to “considering errors of law and
ensuring that the BRB adhered to its statutory standard of review, that is,
whether the ALJ’s findings of fact are supported by substantial evidence and are
consistent with the law.” H.B. Zachry Co. v. Quinones, 206 F.3d 474, 477 (5th
Cir. 2000).
                              III. DISCUSSION
      The LHWCA provides that an employee may recover for a disability
resulting from a personal injury incurred in the course of employment “if the
disability . . . results from an injury occurring on the navigable waters of the

                                          3
                                  No. 06-60968

United States . . . .” 33 U.S.C. § 903(a). Section 20(a) of the LHWCA creates a
presumption that the injury is causally related to the worker’s employment if the
worker makes a prima facie showing of causation. Port Cooper/T. Smith
Stevedoring Co. v. Hunter, 227 F.3d 285, 287 (5th Cir. 2000). A prima facie case
of causation consists of evidence that “(1) an injury was suffered, and (2) the
injury occurred in the course of employment or was caused, aggravated or
accelerated by conditions at the work place.”         Ortco Contractors, Inc. v.
Charpentier, 332 F.3d 283, 287 (5th Cir. 2003). Once an employee makes a
prima facie case, it is the employer’s burden to rebut it by substantial evidence
to the contrary. Id.; see also 33 U.S.C. § 920(a).
      Here, the ALJ found that Dupre made a prima facie showing of causation
and that Petitioners failed to rebut it with substantial evidence. The ALJ
specifically noted that Dupre frequently performed heavy lifting on the job, that
he complained of back pain while still on the job, and that physicians had
documented Dupre’s back injury. The ALJ also determined that the notation by
Blakeman on the accident report that the injury occurred off the job and Dr.
Harris’s notation that the injury was not caused by an “accident” did not amount
to substantial evidence to the contrary. The BRB upheld that decision. On
appeal, Petitioners argue that Dupre did not satisfy his prima facie obligation
and, alternatively, that Petitioners successfully rebutted the prima facie case.
      Petitioners first contend that none of Dupre’s co-workers witnessed an
accident that might have injured Dupre and that Dupre did not tell his co-
workers that he was injured at work. To begin with, while the LHWCA requires
an “accidental injury,” see 33 U.S.C. § 902(2), it does not require that the injury
be caused by some sort of accident–only that it be unexpected. See Miss.
Shipping Co. v. Henderson, 231 F.2d 457, 460 n.2 (5th Cir. 1956) (affirming
award to individual who suffered heart attack due to exertion in the workplace);
see also Wheatley v. Adler, 407 F.2d 307, 311 n.6 (D.C. Cir. 1968) (“It is enough

                                        4
                                  No. 06-60968

if something unexpectedly goes wrong within the human frame.”) (internal
quotation marks omitted). The record before the ALJ made it clear that Dupre’s
job required a large amount of heavy lifting, which could certainly cause a back
injury. Further, Dupre did tell his co-workers about the back pain he began
experiencing while at work, even if he did not mention a specific accident or that
he believed it was work-related. Given our deferential standard of review, we
cannot say that the ALJ and BRB erred in determining that the evidence that
Dupre presented was sufficient to establish a prima facie case of causation under
the LHWCA and invoke the Section 20(a) presumption.
      Petitioners’ attempt to rebut the presumption includes the arguments that
Dupre did not tell his doctors he was injured at work, that Dupre did not
immediately request that Franks provide him with medical treatment, and that
Blakeman recalled Dupre telling him he was injured while off-duty. Again, the
ALJ and BRB considered these arguments, and we cannot say that they erred
in rejecting them.
      Petitioners’ contention essentially comes down to their claim that Dupre’s
story is not believable because he did not tell anyone his back injury was work-
related until he made his claim for benefits. However, Dupre testified otherwise
and offered reasonable explanations for his actions; therefore, there exists
evidence to support both side’s claims. As the factfinder, the ALJ is entitled to
select between inferences and make credibility determinations, as long as his
decision is supported by the evidence and the law. See Ortco Contractors, 332
F.3d at 292.   The ALJ did so here, and we will not reverse his decision.
Therefore, we affirm the decisions of the ALJ and BRB.
                              IV. CONCLUSION
      Because there is substantial evidence to support the ALJ’s and BRB’s
decisions, we AFFIRM.
      AFFIRMED.

                                        5